          Case 1:21-cv-00532-SAG Document 32 Filed 04/16/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                   *
Bryce Carrasco,
Plaintiff
                                                   *
v.                                                                  Case No. 1:21-cv-00532-SAG
                                                   *
M&T Bank,
Defendant
                                                   *
     *     *       *       *       *       *       *       *       *       *       *       *       *

                       OBJECTION TO ADMISSIBILITY OF EVIDENCE

I hereby submit this OBJECTION to the admission of ECF 31-2 as admissible evidence. The

credit agreement is dated 4/1/2016 and is thus outdated and irrelevant. The Court should thus not

take notice of the exhibit because it is not current. Plaintiff has filed the current version of the

credit agreement with the court and nevertheless the exhibit filed by Defendant’s counsel is

improper, irrelevant, and inadmissible.



Date: 16 April 2021



/s/Bryce Carrasco
Bryce Carrasco
bocarrasco47@outlook.com
410-858-7432
